PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/454,116
Filing Date: 7 Aug 2014
Appellant(s): Juncker et al.



__________________
Michael B. Harlin (Reg. No. 43,658)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/05/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/11/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant alleges that the claims are directed to a technological improvement and are directed to an apparatus specifically designed to achieve an improved technological result for determining an estimated effect of a proposed modification in a workflow in a pathology laboratory, see pgs. 7-8 and 11 of Remarks - Examiner disagrees.
With regards to Applicant’s arguments analogizing the instant application to McRO, these arguments are unpersuasive. In the system of McRO, humans while capable of mapping morph weights in a phenomes in a script did not. The patent recited and technically described a new process that was not previously done by humans and resulting in an improved technical process. This is not true of the instant application. Reviewing reported performances of laboratory equipment by noticing trends of deficiency or improvement, is like reviewing statistical spread sheets, after an operator chooses whether or not to make a modification effecting the reported performances of laboratory equipment and is not a technological problem or solution, but is rather solving an already solved administrative workflow problem in a pathology laboratory in a non-technical manner. For example, it doesn't appear the computer's operations are more efficient or improved upon based on the claimed functions of displaying proposed modification for laboratory devices to forecast efficient performance of the laboratory 
Appellant further alleges that claim 36 integrates the analysis of a set of workflow parameters into a practical application in a pathology laboratory, see pgs. 9-10 and 13 of Remarks - Examiner disagrees.
In the instant case, the human incorporating knowledge of pertinent factors worth modifying to hinder or enhance the performance of laboratory devices is what a laboratory clinician would be expected to do for work quality and is already done mentally and is in the art. The specific features and components of the claimed invention are not explained and are not solving a technological problem with a technological solution, but rather solves an already solved administrative workflow problem in a pathology laboratory in a non-technical manner. For example, it doesn't appear the computer's operations are more efficient or improved upon based on the claimed functions of displaying proposed modification for laboratory devices to forecast efficient performance of the laboratory devices to a clinician as a user. Contrary to Applicant's argument, the claims are not necessarily rooted in advanced computer technology. Rather, Applicant's invention does not identify any problem particular to computer networks and/or the Internet that claims allegedly overcomes. 
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Upon further consideration, the prior art rejection is withdrawn giving weight to the revised proposed modification of the pathology laboratory workflow to include changing out laboratory devices that might potentially impact workflow efficiency.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TERESA S WILLIAMS/Examiner, Art Unit 3686                                                                                                                                                                                                        
Conferees:
/Jonathan Ng/Primary Examiner, Art Unit 3619  

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                                                                                                                                                                                                                              


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.